Citation Nr: 1450879	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a stomach (gastrointestinal) condition, to include as secondary to service connected disability.

2.  Entitlement to service connection for a sleep condition, to include as secondary to service connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that in relevant part denied the above claims.  

In December 2013, the Board remanded this matter for further development.  

As will be discussed in further detail below, the issue of service connection for a sleep disorder is again REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC). 


FINDING OF FACT

The Veteran's current gastrointestinal disorders were not caused by any in-service event, are not related to active service, and are not caused or aggravated by any service-connected disability, to include medications taken for those disabilities.  


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disorder are not met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).




	(CONTINUED ON NEXT PAGE)

 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a March 2011 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant.  The Board further observes that in conjunction with the December 2013 Board remand, additional VA treatment records were obtained and a VA examination was performed, which included an etiology opinion.  Moreover, the actions taken complied with the directives of the Board remand. 

The Veteran was afforded a VA examination during the course of the appeal.  When VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination of record is adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that an additional examination is not necessary. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection-General Criteria

 Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's claim of service connection for a gastrointestinal disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran maintains that his current gastrointestinal disorders had their onset in service or in the alternative are caused or aggravated by his service-connected disabilities, to include medications taken for these disabilities.  

Service treatment records do not reveal any complaints or findings of gastrointestinal problems during the Veteran's military service.  At the time of the Veteran's June 1969 service separation examination, normal findings were reported for the abdomen and viscera, with no notation of any gastrointestinal problems at that time.  On his June 1969 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had stomach, liver or intestinal trouble; or frequent indigestion.  

The Veteran was not diagnosed with gastrointestinal difficulties until many decades after service.  

In conjunction with his claim, the Veteran was afforded a VA examination in March 2014.  Following examination, the examiner rendered diagnoses of esophageal varices without mention of bleeding, date of diagnosis-2012; and hiatal hernia, date of diagnosis-2012.

The examiner stated that claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner indicated that cirrhosis of the liver was the most common cause of esophageal varices.  This scarring reduced blood flowing through the liver.  As a result, more blood flowed through the veins of the esophagus.  He indicated that cirrhosis was caused by scar tissue that formed in the liver in response to damage occurring over many years.  It was noted that a wide range of diseases and conditions could damage the liver and lead to cirrhosis, including: chronic alcohol abuse, Hepatitis C, Hepatitis B, fat accumulating in the liver (nonalcoholic fatty liver disease), destruction of the bile ducts (primary biliary cirrhosis), hardening and scarring of the bile ducts (primary sclerosing cholangitis), iron buildup in the body (hemochromatosis), liver disease caused by the body's immune system (autoimmune hepatitis), cystic fibrosis, copper accumulated in the liver (Wilson's disease), infection by a parasite common in developing countries, (schistosomiasis), poorly formed bile ducts (biliary atresia), and inherited disorder of sugar metabolism (galactosemia, glycogen storage disease).

The examiner further indicated that a hiatal hernia occurred when weakened muscle tissue allowed the stomach to bulge up through the diaphragm.  The examiner noted that it was not always clear why this happened, but pressure on the stomach may contribute to the formation of hiatal hernia.  He observed that possible causes of hiatal hernia could be: injury to the area; being born with an unusually large hiatus; and persistent and intense pressure on the surrounding muscles, such as when coughing, vomiting, or straining during a bowel movement or while lifting heavy objects.

The Board finds that the weight of the evidence is against the conclusion that the Veteran's current gastrointestinal disorders had their onset in service.  The service treatment records do not reveal any complaints or findings of gastrointestinal disorders during his period of service.  Furthermore, as noted above, treatment records confirm that he was not diagnosed with any gastrointestinal difficulties until decades following service; therefore, the weight of the evidence does not demonstrate in-service gastrointestinal disorders.  

As to the Veteran's belief that his current gastrointestinal disorders are related to his period of service or his service-connected disabilities, to include by way of medications taken for these disorders, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of any gastrointestinal disorder falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology. 

Lay statements on the question of relating the current gastrointestinal diagnoses to service or a service-connected disability, to include by way of medication, are not competent in the present case, because the Veteran is not competent to state that this disease was incurred in service or is related to a service-connected disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  

Next, service connection may be granted when the evidence establishes a nexus between active duty and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current gastrointestinal disorders to his period of service or his service-connected disabilities.  He has not provided either medical evidence or an opinion to support these propositions.  Furthermore, the VA examiner specifically indicated that the Veteran's current gastrointestinal disorders, namely esophageal varices without mention of bleeding and hiatal hernia, had their onset decades after service.  In conjunction with the examination, the examiner also reviewed the entire claims folder and provided detailed rationale to support his opinion.  In sum, the preponderance of the evidence weighs against a finding that any current gastrointestinal disorder developed in service or is otherwise related to his period of service. 

As to the question of secondary service connection, as noted above, the Veteran, is not competent to render an opinion as to whether his current gastrointestinal disorders are proximately due to or aggravated by his service-connected disabilities, to include by way of medication taken for these disabilities.  The Veteran was afforded the opportunity to submit medical evidence and/or an opinion demonstrating a relationship between his gastrointestinal disorders and his service-connected disabilities and has not done so. 

In contrast, the March 2014 VA examiner opined that the Veteran's current gastrointestinal disorders were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected disabilities with a detailed discussion of the causes of the esophageal varices and hiatal hernia and did not indicate that a service-connected disorder or medication for a service-connected disorder were included in such causes.  The Board finds that a fair reading of the opinion is that the Veteran's gastrointestinal disorders are not cause or aggravated by a service-connected disability.  The VA examiner provided rationale to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.  In sum, the preponderance of the evidence weighs against a finding that any current gastrointestinal disorder was caused or aggravated by the Veteran's service-connected disabilities, to include medications taken for those disabilities. 


ORDER

Service connection for a gastrointestinal disorder is denied.  


REMAND

As it relates to the claim for a sleep disorder, the Board notes that this issue was previously remanded in December 2013 for further development to include a VA examination to determine the etiology of any current sleep disorder.  

For any diagnosed sleep condition, the VA examiner was to state whether it was at least as likely as not that the Veteran's service-connected disabilities, including medications taken to treat these disabilities (i) caused or (ii) aggravated (i.e., permanently worsened beyond the normal progress of the underlying disorder) any of his current sleep conditions.  If aggravation was found, the examiner was to indicate (1) the baseline manifestations of the Veteran's sleep conditions absent the effect of aggravation, and (2) the increased manifestations that were proximately due to the service connected disabilities, or medications taken to treat these disabilities.

In conjunction with the Board remand, the Veteran was afforded a VA examination in March 2014.  Following examination, the examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner indicated that the Veteran did not have sleep apnea based on sleep study performed in Janaury 2013.  The examiner noted that he had reviewed the CPRS, and that a sleep study done on Janaury 18, 2013, showed "this patient did not have overall sleep apnea on the night of laboratory evaluation".

The Board observes that in the Janaury 2013 sleep study report identified by the examiner, there is also indication that during a follow up visit, the Veteran's other sleep-wake problems (i.e., insufficient sleep schedule, insomnia, use of sleep medications, hypnagogia, possible dyssomnia associated with comorbid mood disorder) should be further evaluated and treated if necessary.  

While the above disorders were noted in the Janaury 2013 report, the March 2014 examiner did not address these other possible sleep disorders, to include their relationship, if any, to the Veteran's period of service or to his service-connected disabilities, to include medication taken for these disabilities.  Moreover, the opinion rendered by the examiner did not address the questions set forth in the prior remand.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As this matter is in remand status, an attempt should be made to obtain copies of all VA and private treatment records from November 2013 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take all indicated action in order to associate with the record copies of the Veteran's VA treatment records for any sleep problems from any identified VA facility for the time period from November 2013 to the present.   

2.  The RO/AMC should request that the Veteran identify the name and addresses of all private treatment or military providers/facilities who have treated him for any sleep problems from November 2013 to the present.  Following receipt of written authorizations to obtain treatment records from those facilities, where necessary, obtain and associate these treatment records with the VA record.  

3.  If available, return the virtual claims file, to include copies of all treatment records in Virtual VA/VBMS, to the March 2014 VA examiner who provided the opinion as to the etiology of any current sleep disorder.  Following a review of the claims folder, the examiner is requested to provide the following opinions:  Does the Veteran currently have any sleep disorders?  If so, is it at least as likely as not ( 50 percent probability or greater) that the Veteran's current sleep disorder(s) had its origins in service or is otherwise related to his period of service.  If not, is it at least as likely as not that Veteran's service-connected disabilities, including medications taken to treat these disabilities, (i) caused or (ii) aggravated (i.e., permanently worsened beyond the normal progress of the underlying disorder) any of his current sleep conditions.  If aggravation is found, the examiner is to indicate (1) the baseline manifestations of the Veteran's sleep conditions absent the effect of aggravation, and (2) the increased manifestations that are proximately due to the service connected disabilities, or medications taken to treat these disabilities.  In rendering these opinions, the examiner is to address all possible sleep disorders identified in the Janaury 2013 sleep study report, which are also identified above in the remand section of this decision.  

Complete detailed rationale is requested for each opinion that is rendered.  

4.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


